DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pargman (2005/0028418) in view of Flodin et al. (2003/0226302) and Place (1,842,285).
Pargman discloses a method comprising the steps of providing a plurality of frames (Fig. 24, #22) with varying sizes or varying styles (Figs. 7-12, paragraph 0019), and pressing one of the frames onto a display device (Fig. 2, #22).
However, the hardware to mount the frame to the device is not elastically deformable. Flodin teaches that it was known in the art to provide elastically deformable elements (Fig. 1, #36, 38, 50) to 
Further, the display device disclosed by Pargman is a digital picture display device. Place discloses that it was known in the art to attach a frame to a mirror. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the digital picture display device disclosed by Pargman with a mirror, as taught by Place, in order to use the interchangeable frame system disclosed by Flodin with a mirror.
Further, Pargman discloses supporting the frame on a horizontal surface (Fig. 2), but does not disclose a mounting kit to mount the device to an upright support surface. Flodin teaches that it was known in the art to provide a hardware mounting kit, in the form of female hanger member (Fig. 1, #116). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the frame disclosed by Pargman with a hardware mounting kit to attach the frame to a vertical surface, as taught by Flodin, in order to enable mounting of the frame to a wall. 
Regarding claims 2 and 3, these steps are inherent in the interchangeability of the frames disclosed by Pargman.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631